STEWART, C. J.,
Concurring in the Conclusion. — I concur in the conclusion reached in the majority opinion, but I do not concur in the language used in that opinion in commenting upon the evidence in the case. I do not think the evidence is in any way shadowy or vague. To my mind it is clear and conclusive and, as this court has held in a number of similar eases, sufficient to warrant this court in affirming judgments against the plaintiffs in each case. The evidence in the present case is similar and establishes practically the same state of facts and conditions as were proven in the case of Winter v. Nobs, 19 Ida. 18, 112 Pac. 525, and also in the case of Park v. Brandt, 20 Ida. 660, 119 Pac. 877, in which cases the evidence is specially discussed and referred to, and if such a state of facts is not sufficient to prove knowledge on the part of the plaintiff of a state of facts surrounding the transaction which resulted in the execution of such note which would establish bad faith on his part in purchasing the same, then a rule would be exacted which would render it impossible under the ordinary rules of evidence for a signer of a promissory note who had executed the same through fraud and deception to establish the bad faith of a purchaser before maturity.